Citation Nr: 0118864	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 determination of the VA Manila Regional 
Office (RO) which denied the appellant's claim for VA 
benefits on the basis that he did not have the requisite 
military service to establish eligibility for such benefits.  
A hearing was held before the undersigned member of the Board 
in May 2001.


REMAND

The appellant contends that he is entitled to basic 
eligibility for Department of Veterans Affairs benefits.  
Specifically, the appellant contends that he served in the 
United States Armed Forces of the Far East (USAFFE), from 
approximately December 1941 through June 1946.  The appellant 
has specifically filed a claim for a gunshot wound he alleges 
he received while in the USAFFE.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107 
(West 1991); 38 C.F.R.    § 3.8(c)-(d) (2000).  Active 
service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a)-(d) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a veteran by submitting evidence of 
service and character of discharge.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).  The United States Court of Appeals 
for Veterans Claims ("the Court") has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, the RO twice requested that the Army 
Reserve Personnel Center (ARPERCEN) to verify whether the 
appellant had the requisite military service.  In those 
requests, the RO noted the branch of service, unit of 
assignment, and the dates of service which were provided in 
the June 1999 application submitted by the appellant.  In 
response, the service department certified, in both August 
1999 and July 2000, that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  As noted above, this finding is binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces.

However, the Board notes with interest a certificate recently 
submitted by the claimant, and dated April 1947, which 
indicates that the appellant was issued a National Service 
Life Insurance Certificate by the VA.  Further, during the 
appellant's testimony before the undersigned member of the 
Board in May 2001, reference was made to this certificate, 
and another document titled "United States of America 
Veterans Administration, Washington DC, National Service Life 
Insurance," with an effective date of February 28, 1942.  
The Board notes that the second document does not appear to 
be associated with the claims folder.  The Board again makes 
reference to 38 U.S.C.A. § 107, which notes, in relevant 
part, that service as indicated above is not deemed active 
service, and does not confer rights, privileges or benefits, 
except benefits for, among other things, contracts of 
National Service Life Insurance entered into before February 
18, 1946, and disability compensation.

The fact that the appellant has a document showing that he 
has received National Service Life Insurance tends to 
indicate that, at some time in the past, a determination was 
made that the appellant was entitled to receive this 
insurance.  It seems likely that documents relating to this 
determination would be material to the outcome of this case.  
Thus, the Board is of the opinion that this case must be 
REMANDED to associate all insurance records with the claims 
folder, to help determine whether the appellant was already 
found to be entitled to certain VA benefits, or to uncover 
records that may in fact show he is entitled to certain VA 
benefits.

Also on appeal, the RO should contact the appellant to ensure 
that all relevant documents in his possession are associated 
with the claims file, to include the document allegedly dated 
February 28, 1942, and discussed during his May 2001 hearing, 
that does not appear to be associated with the claims folder.

Further, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (hereinafter, "VCAA").  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and to assist a claimant in developing the 
facts necessary to substantiate a claim.  VCAA, § 3-4 (to be 
codified at 38 U.S.C. §§ 5103, 5103A, 5107).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7 (APPROPRIATIONS 
SUBSECTIONS & PARAGRAPHS).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Upon REMAND, the RO should consider whether any other 
development is warranted under the new law.

Accordingly, this matter is hereby REMANDED for the following 
development:

1. The RO should contact the appellant 
and ask him to provide any relevant 
evidence he has in his possession that 
has not already been associated with 
the claims folder, to specifically 
include a document titled "United 
States of America Veterans 
Administration, Washington DC, 
National Service Life Insurance," and 
showing an effective date of February 
28, 1942.  If any requested records 
are not available, or the search for 
such records otherwise yields negative 
results, that fact should be noted in 
the claimant's claims file, and the 
claimant so notified.

2. The RO should attempt to associate the 
appellant's insurance file with his 
claims file, whether that insurance 
file is located at the Manila RO, at 
the RO and Insurance Center in 
Philadelphia, or elsewhere.

3. The RO should also attempt to obtain 
any relevant documents from the 
Philippine Army that are not already 
associated with the claims file, if 
possible.

4. To help avoid any future remand, the 
RO should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, the 
appellant's file, along with any newly 
associated documents, should be 
forwarded to ARPERCEN, in order for 
them to ascertain whether the 
documents submitted are were issued by 
the service department, and are 
authentic and accurate of service in 
the USAFFE, or of verified guerilla 
service.

7. After undertaking any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the issue of basic 
eligibility for VA benefits.


If the determination in this matter remains adverse to the 
appellant, he should be provided with an appropriate 
supplemental statement of the case and afforded the 
applicable time period for response before the claims file is 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to accord due process of law 
and to obtain additional information.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


